83631: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31903: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83631


Short Caption:SCHRICKER VS. SCHRICKERCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - DV1901552Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald R. Schricker
					In Proper Person
				


RespondentCheryl Joy SchrickerElizabeth M. Bittner
							(Bittner Legal LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


10/15/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


10/15/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


10/15/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-29650




10/18/2021Filing FeeFiling Fee Paid. $250.00 from Donald Schricker.  Cashier's Check no. 0646418056. (SC)


10/28/2021Transcript RequestFiled Civil Proper Person Transcript Request Form.  Date Requesting 9/3/21. (SC)21-31168




11/05/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  SNP21-RP/LS/AS  (SC)21-31903




11/05/2021Docketing StatementFiled Docketing Statement. (SC)21-31967




11/30/2021RemittiturIssued Remittitur. (SC).21-34045




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View